         Case 3:18-cv-00922-SDD-RLB                Document 15    04/12/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

EDWARD JOHNSON (#73237)                                               CIVIL ACTION

VERSUS
                                                                      18-922-SDD-RLB
LOUISIANA DEPARTMENT OF CORRECTION
AND PUBLIC SAFETY
                            ORDER

       A review of the record in this matter reveals that the defendant was served on December

5, 2019 but has not filed any responsive pleadings. See R. Doc. 9. Rule 55 of the Federal Rules

of Civil Procedure sets forth certain conditions under which default may be entered against a

party, as well as the procedure by which a party may seek the entry of default judgment. The

United States Court of Appeals for the Fifth Circuit has adopted a three-step process for the entry

of default judgment. See New York Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).

       First, a default occurs when a party “has failed to plead or otherwise defend” against an

action. Fed. R. Civ. P. 55(a). A default has occurred in this matter due to the defendant’s failure

to file responsive pleadings.

       Second, an entry of default must be entered by the clerk when the default is shown “by

affidavit or otherwise.” See id.; New York Life, 84 F.3d at 141. The plaintiff has not yet filed a

request for the Clerk of Court to enter the default due to the defendant’s failure to file responsive

pleadings.

       Third, a party may apply to the Court for a default judgment after an entry of default by

the Clerk of Court. Fed. R. Civ. P. 55(b); New York Life, 84 F.3d at 141. This would be requested

by the plaintiff after the Clerk of Court enters the defendant’s default upon request of the

plaintiff as set forth in the second step above.
         Case 3:18-cv-00922-SDD-RLB             Document 15        04/12/21 Page 2 of 3




       After a party files a motion for a default judgment, courts must apply a two-part process

to determine whether a default judgment should be entered. First, the Court must ascertain if the

entry of default judgment is procedurally justified. Lindsey v. Prive Corp., 161 F.3d 886, 893

(5th Cir. 1998). Several factors are relevant to this inquiry, including: (1) whether there are

material issues of fact; (2) whether there has been substantial prejudice; (3) whether the grounds

for default have been clearly established; (4) whether the default was caused by excusable

neglect or good faith mistake; (5) the harshness of the default judgment; and (6) whether the

Court would think itself obliged to set aside the default on a motion by defendant. Id. Default

judgments are disfavored due to a strong policy in favor of decisions on the merits and against

resolution of cases through default judgments. Id. Default judgments are “available only when

the adversary process has been halted because of an essentially unresponsive party.” Sun Bank of

Ocala v. Pelican Homestead & Sav. Ass'n, 874 F.2d 274, 276 (5th Cir. 1989) (citation omitted).

       Second, the Court must determine whether the plaintiff's complaint sufficiently sets forth

facts establishing that it is entitled to relief. Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515

F.2d 1200, 1206 (5th Cir. 1975); Hamdan v. Tiger Bros. Food Mart, Inc., No. CV 15-00412,

2016 WL 1192679, at *2 (M.D. La. Mar. 22, 2016). A default judgment may be supported by

“well-pleaded allegations, assumed to be true.” Id. (citing Thomson v. Wooster, 114 U.S. 104, 5

(1885)). The defendant, however, is “not held to admit facts that are not well-pleaded or admit to

conclusions of law.” Id.

       The instant matter is at a standstill due to the defendant’s failure to file responsive

pleadings and the plaintiff’s failure to seek a default judgment as set forth above. Accordingly,

       IT IS ORDERED that, on or before May 3, 2021, the plaintiff shall begin the process of

seeking a default judgment against the defendant by filing a request for the clerk to enter the
         Case 3:18-cv-00922-SDD-RLB             Document 15       04/12/21 Page 3 of 3




defendant’s default. Failure to do so will result in dismissal of this action pursuant to Local Rule

41(b) for lack of prosecution.

       Signed in Baton Rouge, Louisiana, on April 12, 2021.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
